Citation Nr: 1714769	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran, of the Peacetime era, served on active military duty in the Navy from March 1948 to November 1949.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2015 Rating Decision (RD) by the Department of Veterans Affairs (VA) of the Buffalo, New York Regional Office (RO), which denied the benefit on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The Undersigned is granting the motion and advancing the appeal on the docket upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age.)


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

To date, the Veteran has not been afforded a VA psychiatric examination to determine whether he has a current acquired psychiatric disorder that was incurred in or aggravated by his military service, to include the alleged personal attacks and inhumane treatment.  The Board finds that such an examination is warranted.

On remand, the AOJ should also attempt to obtain and update all VA treatment records, to include records from the Bath, New York VAMC.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all VA treatment records from June 2016 to present, including treatment records identified at the Bath, New York VAMC with the electronic claims file. 

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to each of the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service?

For the purposes of this opinion the examiner is asked to presume that the Veteran experienced racism while in service.  The examiner is also asked to consider the Veteran's in-service punishments and eventual discharge from service. 

A complete rationale for all opinions should be provided.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

